DETAILED ACTION
         Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                                                              Examiner's Note.
          Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function.  (See In re Hutchison, 69 USPQ 138.  See also, MPEP 2111.04)   As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to” will be deemed met by an element in the prior art capable of performing the function recited in connection with "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to”.
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/05/2022 has been entered.

Drawings Objections 
           MATERIAL NOT SHOWN
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a second load support area, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The above are only examples of such informalities.  The Applicant is required to review the entire drawings and correct all such informalities.

Claim Objections
            Claims  17  is objected to because of the following informalities:  
The term “being” are not positive limitations inasmuch as the terms including the word "being" appears to be passive and thus do not serve to clearly limit the structure in an active sense.  Appropriate correction is required.

Claims  2 and 15 are objected to because of the following informalities:
The term “to be” appears to be not a positive limitation inasmuch as the term is in future tense and implies a change in condition in the future. This does not serve to limit the structure in the present tense. Appropriate correction is required.
The above are only examples of such informalities.  The Applicant is required to review the entire claims and correct all such informalities.

Specification Objection
            The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
  The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: "a second load support area”. 
The above are only examples of such informalities.  The Applicant is required to review the entire Specification and correct all such informalities.


Claim Rejections - 35 USC § 112
         The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16   rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The above identified claims will be examined as best understood.

Re claims 1, 8 and 11 The term "different" is a relative term which renders the claim indefinite.  The term "different" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Re claim 3 the phrase "a second load support area" is improper claim language rendering the claim vague and indefinite for examination. It is unclear what is a second load support area recited in the claim refers to.
The above are only examples of such informalities.  The Applicant is required to review the entire claims and correct all such informalities.

                                                       Reference of prior art
Jones et al.  (US 20190248489, SYSTEMS AND METHODS OF DELIVERING PRODUCTS WITH UNMANNED DELIVERY AIRCRAFTS).
Cohen.  (US 20090146010, AERIAL TRANSPORT SYSTEM).
Kerr.  (US 4478379, Unmanned remotely piloted aircraft).
Hoareau et al.  (US 20160068265, PACKAGE TRANSPORT BY UNMANNED AERIAL VEHICLES).
Starace et al.  (US 20170233070, VERTICAL TAKEOFF AND LANDING (VTOL) UNMANNED AERIAL VEHICLE (UAV)).
Blake et al.  (US 20180141682, Landing and Payload Loading Structures).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4 and 7  is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen and further in view of Kerr.

Re claim 1    Referring to the figures and the Detailed Description, Jones discloses: 
 An unmanned aerial vehicle (UAV) for transporting items between locations (claim 1), comprising: 
a frame (see fig. below);
 a propulsion system coupled to the frame (see fig. below), the propulsion system including at least one transmission and at least one motor (see fig. below, 122, 104); and 
a load support area integrally formed within the frame at a fixed axial position relative to the propulsion system (see fig. below), the load support area comprising at least one of a different material than the frame or structural supports (the load support area comprising at least one of a different material as multiple components are found in the load support area as seen in fig. 1). 
the load support area centered along an axis of the propulsion system, and the load support area directing a load, from the items, away from at least one of the at least one transmission and the at least one motor (see fig. below).
However Jones fails to teach as disclosed by Cohen:  a load support area planar to a top surface and a bottom surface of the frame (a load support area inside the frame, item 24).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add the Cohen teachings of a load support area planar to a top surface and a bottom surface of the frame into the Jones to reduce weight and aerodynamic drag.

    PNG
    media_image1.png
    433
    753
    media_image1.png
    Greyscale


Re claim 2    Referring to the figures and the Detailed Description, Jones, as modified above, discloses:  The UAV of claim 1, further comprising: a mounting location located in the load support area (see fig. above), the mounting location for receiving a load to be transported by the UAV (see fig. above), wherein a force from the load is directed toward the load support area (Jones a force from the load is directed toward the load support area as seen in fig. below such as the weight of the load). 

Re claim 3   Referring to the figures and the Detailed Description, Jones, as modified above, discloses: The UAV of claim 1, wherein a second load support area is not centered along the axis of the propulsion system (Jones see fig. above). 

Re claim 4    Referring to the figures and the Detailed Description, Jones, as modified above, discloses: The UAV of claim 1, further comprising: a load location device (Cohen abstract) communicatively coupled to a load positioning controller of the UAV (Cohen abstract), the load location device determining a relative location of the load coupled to the UAV (Cohen abstract). 
the relative location including, at least in part, a vertical offset between the items and a placement location (Cohen abstract and Jones 126).

Re claim 7    Referring to the figures and the Detailed Description, Jones, as modified above, discloses:  The UAV of claim 1, further comprising: a transmission mount securing the at least one transmission to the frame (Jones 122); and a motor mount securing the at least one motor to the frame (Jones 104); wherein the transmission mount and the motor mount are secured to the frame outside of an area defined by the load support area (Jones 122 and 104). 

Claim(s) 5  is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones and further in view of Cohen and further in view of Kerr.

Re claim 5    Referring to the figures and the Detailed Description, Jones, as modified above, fails to teach as disclosed by Kerr: The UAV of claim 1, wherein the propulsion system further comprises: a first rotor (Kerr items 17, 22), coupled to a mast (Kerr item 27), the first rotor receiving motive power from the at least one motor (Kerr items 17, 22, 4), the first rotor rotating in a first direction about an axis (Kerr col. 3, l1-3); and a second rotor, coupled to the mast (Kerr item 18, 22, 27), the second rotor receiving motive power from the at least one motor (Kerr items 18, 22, 4), the second rotor rotating in a second direction about the axis, opposite the first direction (Kerr col. 3, l1-3). 
wherein the at least one motor comprises at least one of a gas turbine engine, an electric motor, a gas-powered motor, or a combination thereof (Kerr item 4, col. 2, l 24-28).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add the Kerr teachings of a first rotor, coupled to a mast, the first rotor receiving motive power from the at least one motor, the first rotor rotating in a first direction about an axis; and a second rotor, coupled to the mast, the second rotor receiving motive power from the at least one motor, the second rotor rotating in a second direction about the axis, opposite the first direction into the Jones, as modified above, for better lifting capability per main rotor diameters than single rotor configurations and excellent maneuverability.

Claim(s) 8-12, 14, 15, 17 and 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones and further in view of Cohen and further in view of Hoareau.

Re claim 8    Referring to the figures and the Detailed Description, Jones, as modified above, discloses:  A system for transporting an item from a first location to a second location, comprising: an unmanned aerial vehicle (UAV), comprising: a frame; a propulsion system coupled to the frame; and a load support area coupled to the frame at a fixed axial position relative to the propulsion system, the load support area comprising at least one of a different material than the frame or structural supports; a load coupled to the load support area; 
a load positioning system, comprising: a load positioning controller, associated with the UAV, the load positioning controller determining a relative position of the load with respect to at least one of the UAV, the first location, or the second location; a load location device, arranged proximate the load, the load location device transmitting a signal to the load positioning controller indicative of a load location; 
(the portion of Claim 8 is similar in scope to Claims 1 and 4; therefore, the portion of Claim 8 is rejected under the same rationale as Claims 1 and 4).
However Jones, as modified above, fails to teach as disclosed by Hoareau:
 a placement location device, arranged at the second location (¶ 0035 and 402, 410, 104), the placement location device transmitting a signal to the load positioning controller indicative of the second location relative to the UAV (¶ 0035 and 402, 410, 104). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add the Hoareau teachings of a placement location device, arranged at the second location, the placement location device transmitting a signal to the load positioning controller indicative of the second location relative to the UAV into the Jones, as modified above, to guide the UAV to the targeted location to ensure correct delivery.

Re claim 9    Referring to the figures and the Detailed Description, Jones, as modified above, discloses:  The system of claim 8, wherein the placement location device transmits the signal to the load positioning controller when the UAV is within a predetermined distance of the placement location device (Hoareau 402, 410, 104 and ¶ 0032-0033). 

Re claim 10    Referring to the figures and the Detailed Description, Jones, as modified above, discloses:  The system of claim 8, wherein at least one of the load location device, placement location device, or load positioning controller communicate via a wireless data transmission protocol (Hoareau 402, 410 and ¶ 0035-0036). 

Re claim 11    Referring to the figures and the Detailed Description, Jones, as modified above, discloses:  The system of claim 8, further comprising: a control center arranged at least one of the first location, the second location, or a third location different from the first location and the second location (Hoareau 106 in third location), the control center transmitting instructions to the UAV (Hoareau 402, 410 and ¶ 0030-0031). 

Re claim 12    Referring to the figures and the Detailed Description, Jones, as modified above, discloses:  The system of claim 11, wherein the instructions include at least one of a flight route, coordinates of the second location, a manual override command, or operational guidelines (Hoareau 402, 410 and ¶ 0030-0031, GPS provides at least a flight route). 

Re claim 15    Referring to the figures and the Detailed Description, Jones, as modified above, discloses:  The system of claim 8, further comprising: a mounting location located in the load support area, the mounting location for receiving the load to be transported by the UAV (see fig. above). 

Re claim 17    Referring to the figures and the Detailed Description, Jones, as modified above, discloses:   A method for transporting an item between a first location and a second location, comprising: securing the item to a load support area of an unmanned aerial vehicle (UAV); the load support area integrally formed within and planar to a top surface and a bottom surface of a frame of the UAV, the load support area being centered along an axis of a propulsion system of the UAV and arranged at a fixed axial position relative to the propulsion system, and a force of the load being directed away from one or more components of the propulsion system via the load support area; activating a load location device, arranged proximate the item; causing the UAV to move to the second location; receiving a signal, from a placement location device, indicative of the second location; and positioning the item at the second location. 
(Claim 17 is similar in scope to Claims 1 and 8; therefore, Claim 17 is rejected under the same rationale as Claims 1 and 8).

Re claim 18    Referring to the figures and the Detailed Description, Jones, as modified above, discloses the claimed invention except for receiving a second signal, from a second placement location device, at an intermediate location between the first location and the second location.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have receiving a second signal, from a second placement location device, at an intermediate location between the first location and the second location to increase the navigational accuracy between the locations , since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. And since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Claim(s) 16   is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones and further in view of Cohen and further in view of Hoareau and further in view of Kerr.

Re claim 16    Referring to the figures and the Detailed Description, Jones, as modified above, discloses:  The system of claim 8, wherein the propulsion system comprises: at least one of a gas turbine engine, an electric motor, a gas-powered motor, or a combination thereof (Kerr item 4, col. 2, l 24-28); a first set of rotor blades, coupled to a mast (Kerr items 17, 22 and 27), the first set of rotor blades rotating in a first direction about an axis (Kerr col. 3, l 1-3); and a second set of rotor blades, coupled to the mast (Kerr item 18, 22, 27), the second set of rotor blades rotating in a second direction about the axis, opposite the first direction (Kerr col. 3, l 1-3). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add the Kerr teachings of wherein the propulsion system comprises: at least one of a gas turbine engine, an electric motor, a gas-powered motor, or a combination thereof; a first set of rotor blades, coupled to a mast, the first set of rotor blades rotating in a first direction about an axis; and a second set of rotor blades, coupled to the mast, the second set of rotor blades rotating in a second direction about the axis, opposite the first direction into the Jones, as modified above, for better lifting capability per main rotor diameters than single rotor configurations and excellent maneuverability.

Claim(s) 13 and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones and further in view of Cohen and further in view of Hoareau and further in view of Starace.

Re claims 13 and 20    Referring to the figures and the Detailed Description, Jones, as modified above, fails to teach as disclosed by Starace: The system of claim 8, wherein the first location is land based (¶ 0033) and the second location is water based (¶ 0033). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add the Starace teachings of the first location is land based  and the second location is water based into the Jones, as modified above, to deliver packages to a nautical ship.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones and further in view of Cohen and further in view of Blake.

Re claim 6    Referring to the figures and the Detailed Description, Jones, as modified above, discloses:  The UAV of claim 1, wherein the UAV is operable in a manual operation mode, a semi-autonomous mode, or an autonomous mode (¶ 0038 and 125). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add the Blake teachings of the UAV is operable in a manual operation mode, a semi-autonomous mode, or an autonomous mode into the Jones, as modified above, for diversifying the UAV operation mode based on the potential circumstances.

Claim(s) 14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Cohen and further in view of Hoareau and further in view of Blake.

Re claim 14    Referring to the figures and the Detailed Description, Jones, as modified above, discloses:  The system of claim 8, wherein the UAV is operable in a manual operation mode, a semi-autonomous mode, or an autonomous mode. (¶ 0038 and 125). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add the Blake teachings of the UAV is operable in a manual operation mode, a semi-autonomous mode, or an autonomous mode into the Jones, as modified above, for diversifying the UAV operation mode based on the potential circumstances.

Re claim 19    Referring to the figures and the Detailed Description, Jones, as modified above, fails to teach as disclosed by Blake: The method of claim 17, further comprising: receiving a second signal, from a control center at the second location, to switch to a manual operation mode (¶ 0125). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add the Blake teachings of receiving a second signal, from a control center at the second location, to switch to a manual operation mode into the Jones, as modified above, for a given type of function may be controlled remotely at one level of abstraction.

Response to Arguments
           Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHAT BADAWI whose telephone number is (571)270-5983.  The examiner can normally be reached on Mon-Fri during office hours. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA MICHENER can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MEDHAT BADAWI/Primary Examiner, Art Unit 3642